       Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION
                                                                              1E1 AUG 2 P 2: 2 1
BOBBY CLEMENTS,individually and on                                                      ,,T,E TT, CLic
                                                                               EBRA
behalf of similarly situated persons,                                                   ?JO COURT
                                                                              MID         TRICT ALA
                       Plaintiff,
                                                         Case No.
       v   .                                                  7-1 -Of -5%0 - RAN -
                                                         Jury Demanded
ALL IN PIZZA,LLC,LIGHTNING PIZZA,
LLC,and JERRY LONGEN,

                       Defendants.


  COMPLAINT FOR VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938

           Plaintiff Bobby Clements ("Plaintiff'), individually and on behalf of all other similarly

 situated delivery drivers, brings this Complaint against Defendants A11 In Pizza, LLC,Lightning

Pizza, LLC,and Jerry Longen (collectively "Defendants"), and alleges as follows:

           1.     Defendants operate numerous Domino's Pizza franchise stores. Defendants employ

 delivery drivers who use their own automobiles to deliver pizzas and other food items to their

customers. However,instead ofreimbursing delivery drivers for the reasonably approximate costs

 ofthe business use oftheir vehicles, Defendants use a flawed method to determine reimbursement

 rates that provides such an unreasonably low rate beneath any reasonable approximation of the

expenses they incur that the drivers' unreimbursed expenses cause their wages to fall below the

federal minimum wage during some or all workweeks.

           2.     Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

 Act ("FLSA"), 29 U.S.C. § 201 et seq., to recover unpaid minimum wages and overtime hours

 owed to himselfand similarly situated delivery drivers employed by Defendants at their Domino's

 stores.
      Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 2 of 11




                                     Jurisdiction and Venue

       3.      The FLSA authorizes court actions by private parties to recover damages for

violations ofits wage and hour provisions. Jurisdiction over Plaintiffs FLSA claim is based on 29

U.S.C. § 216(b)and 28 U.S.C. § 1331 (federal question).

       4.      Venue in this District is proper under 28 U.S.C. § 1391 because Defendants

employed Plaintiff in this District, Defendants operate Domino's franchise stores in this District,

and a substantial part ofthe events giving rise to the claims herein occurred in this District.

                                              Parties

       5.      Defendant All In Pizza, LLC is a Florida limited liability company and may be

served via its registered agent, Jerry Longen, at 405 S Dale Mabry, Suite 386, Tampa,FL 33609,

or wherever he may be found.

       6.      Defendant Lightning Pizza, LLC is a foreign limited liability company and may be

served via its registered agent Incorp Services Inc. at 4037 US 231 Ste. A, Wetumpka,AL 36093,

or wherever they may be found.

       7.      Defendant Jerry Longen is individually liable because, during the relevant times,

he was an owner of substantial interests in All In Pizza, LLC and Lightning Pizza, LLC,served as

an officer of the entities, and held managerial responsibilities and had substantial control over

terms and conditions of drivers' work as he held the power to hire and fire, supervised and

controlled work schedules and/or conditions ofemployment,determined rates and methods ofpay

and/or expense reimbursements, and maintained employment records and/or held control over

employment records. Defendant Longen may be served at 405 S Dale Mabry, Suite 386, Tampa,

FL 33609, or wherever he may be found.




                                                   2
      Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 3 of 11




       8.      Plaintiff was employed by Defendants from approximately October 2019 to July

2020 as a delivery driver at one of Defendants' Domino's stores located at 2115 E Main St. Suite

1, Dothan, AL 36301. Plaintiffs consent to pursue this claim under the FLSA is attached to this

Complaint as "Exhibit 1."

                                       General Allegations

                                      Defendants'Business

       9.      Defendants own and operate numerous Domino's Pizza franchise stores, including

stores within this District and this Division. Jerry Longen is an owner, officer, and director ofthe

corporate Defendants. In this capacity, Longen implemented and oversaw the corporate

Defendants' pay schemes and is therefore individually liable for the violations at issue.

       10.     Defendants' Domino's stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers' homes or workplaces.

                    Defendants'Flawed Automobile ReimbursementPolicy

       11.     Defendants require their delivery drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizzas and other food items.

       12.     Defendants' delivery drivers incur costs for gasoline, vehicle parts and fluids,repair

and maintenance services, insurance, depreciation, and other expenses (collectively "automobile

expenses") while delivering pizzas and other food items for the primary benefit of Defendants.

       13.     Defendants' delivery driver reimbursement policy reimburses drivers on a per-

delivery basis, but the per-delivery reimbursement equates to rates substantially below the IRS

business mileage reimbursement rate or any other reasonable approximation of the cost to own

and operate a motor vehicle. This policy applies to all of Defendants' delivery drivers.




                                                   3
      Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 4 of 11




       14.     The result ofDefendants' delivery driver reimbursement policy is a reimbursement

of much less than a reasonable approximation ofits drivers' automobile expenses.

       15.     During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.545 and $.58 per mile. Likewise, reputable companies that

study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,

including AAA,have determined that the average cost of owning and operating a vehicle ranged

between $.452 and $.591 per mile during the same period for drivers who drive 15,000 miles per

year. These figures represent a reasonable approximation of the average cost of owning and

operating a vehicle for business use in delivering pizzas.

       16.     The driving conditions associated with the pizza delivery business cause even more

frequent maintenance costs, higher costs due to repairs associated with driving, and more rapid

depreciation from driving as much as,and in the manner of, a delivery driver. Defendants' delivery

drivers further experience lower gas mileage and higher repair costs than the average driver, used

to determine the average cost ofowning and operating a vehicle described above,due to the nature

ofthe delivery business, including frequent starting and stopping of the engine,frequent braking,

short routes as opposed to highway driving, and driving under time pressures.

       17.     Defendants' reimbursement policy does not reimburse delivery drivers for their

ongoing out-of-pocket expenses, much less other costs they incur to own and operate their vehicle,

and thus Defendants uniformly fail to reimburse their delivery drivers at any reasonable

approximation ofthe cost of owning and operating their vehicles for Defendants' benefit.

       18.     Defendants' systematic failure to adequately reimburse automobile expenses

constitutes a "kickback"to Defendants such that the hourly wages paid to Plaintiffand Defendants'

other delivery drivers are not paid free and clear of all outstanding obligations to Defendants.



                                                  4
      Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 5 of 11




       19.     Defendants fail to reasonably approximate the amount oftheir drivers' automobile

expenses to such an extent that their drivers' net wages are diminished beneath the federal

minimum wage requirements.

       20.     In sum, Defendants' reimbursement policy fails to reflect the realities of delivery

drivers' automobile expenses.

                  Defendants'Failure to Reasonably Reimburse Automobile
                        Expenses Causes Minimum Wage Violations

       21.     Regardless of the precise amount of the per-delivery reimbursement at any given

point in time,Defendants' reimbursementformula has resulted in an unreasonable underestimation

of delivery drivers' automobile expenses throughout the recovery period, causing systematic

violations ofthe federal minimum wage.

       22.     Plaintiff was paid $5.25 per hour while making deliveries for Defendants,including

a tip credit applicable to the time he performed deliveries.

       23.     The federal minimum wage has been $7.25 per hour since July 24,2009.

       24.     During the time Plaintiff worked for Defendants as a delivery driver, he was

reimbursed just $.30 per mile and on average drove 10 miles per delivery.

       25.      During the relevant time period, the IRS business mileage reimbursement rate

ranged between $.545 and $.56 per mile, which reasonably approximated the automobile

expenses incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-

Rates. Using the lowestIRS rate and the highest rate per mile Plaintiff was making per mile driven

($.30 per mile)in effect during that period as a reasonable approximation ofPlaintiffis automobile

expenses, every mile driven on the job decreased his net wages by at least $0.245 ($.545 - $.30)

per mile.
      Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 6 of 11




       26.    During his employment with Defendants, Plaintiff regularly made 2 or more

deliveries per hour. Thus using even a conservative underestimate of Plaintiff's actual expenses

and damages, every hour on the job decreased Plaintiffs net wages by at least $4.90 ($.245 x 2

deliveries per hour x 10 miles per delivery), resulting in a net hourly wage of$.35 ($5.25 nominal

hourly pay rate - $4.90 per hour "kickback" to Defendants = $.35 net hourly wage).

       27.     All of Defendants' delivery drivers had similar experiences to those of Plaintiff.

They were subject to the same reimbursement policy; received similar reimbursements; incurred

similar automobile expenses; completed deliveries ofsimilar distances and at similar frequencies;

and were paid at or near the federal minimum wage before deducting unreimbursed business

expenses.

       28.     Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers "kicked back" to Defendants an amount sufficient to

cause minimum wage violations.

       29.     While the amount of Defendants' actual reimbursements per delivery may vary

over time, Defendants are relying on the same flawed policy and methodology with respect to all

delivery drivers at all oftheir other Domino's stores. Thus, although reimbursement amounts may

differ somewhat by time or region, the amounts of under-reimbursements relative to automobile

costs incurred are relatively consistent between time and region.

       30.     Defendants' low reimbursement rates were a frequent complaint of Defendants'

delivery drivers, which resulted in discussions with management, yet Defendants continued to

reimburse at a rate much less than any reasonable approximation of delivery drivers' automobile

expenses.



                                                  6
      Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 7 of 11




       31.     The net effect ofDefendants'flawed reimbursement policy is that Defendants have

willfully failed to pay the federal minimum wage to their delivery drivers. Defendants thereby

enjoy ill-gained profits at the expense oftheir employees.

                                      Collective Action Allegations

       32.     Plaintiff brings this FLSA claim as an "opt-ie collective action on behalf of

similarly situated delivery drivers pursuant to 29 U.S.C. § 216(b).

       33.     The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       34.     Plaintiff, individually and on behalf of other similarly situated employees, seeks

reliefon a collective basis challenging Defendants' practice offailing to pay employees the federal

minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from

Defendants' records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

       35.,    Plaintiff and all of Defendants' delivery drivers are similarly situated in that:

               a.     They have worked as delivery drivers for Defendants delivering pizzas and

                      other food items to Defendants' customers;

               b.      They have delivered pizzas and other food items using automobiles not

                       owned or maintained by Defendants;

               c.      Defendants required them to maintain these automobiles in a safe, legally-

                       operable, and insured condition;

               d.      They incurred costs for automobile expenses while delivering pizzas and

                      food items for the primary benefit of Defendants;




                                                   7
     Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 8 of 11




             e.        They were subject to similar driving conditions, automobile expenses,

                       delivery distances, and delivery frequencies;

             f.        They were subject to the same pay policies and practices of Defendants;

              g.       They were subject to the same delivery driver reimbursement policy that

                       underestimates automobile expenses per mile, and thereby were

                       systematically deprived of reasonably approximate reimbursements,

                       resulting in wages below the federal minimum wage in some or all

                       workweeks;

              h.       They were reimbursed similar set amounts of automobile expenses per

                       delivery; and

              i.       They were paid at or near the federal minimum wage before deducting

                       unreimbursed business expenses.

                   Count I: Violation ofthe Fair Labor Standards Act of 1938

       36.    Plaintiff reasserts and re-alleges the allegations set forth above.

       37.    The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. §206(a).

       38.    Defendants are subject to the FLSA's minimum wage requirements because

Defendants All In Pizza, LLC and Lightning Pizza, LLC are both an enterprise engaged in

interstate commerce, and their employees are engaged in commerce.




                                                  8
      Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 9 of 11




       39.     At all relevant times herein,Plaintiffand all other similarly situated delivery drivers

have been entitled to the rights, protections, and benefits provided under the FLSA,29 U.S.C. §§

201, et seq.

       40.     Section 13 ofthe FLSA,codified at 29 U.S.C. § 213,exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated delivery drivers.

       41.     Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24,2009.

       42.     As alleged herein, Defendants have reimbursed delivery drivers less than the

reasonably approximate amount oftheir automobile expenses to such an extent that it diminishes

these employees' wages beneath the federal minimum wage.

        43.    Defendants knew or should have known that their pay and reimbursement policies,

practices, and methodology would result in a failure to compensate delivery drivers at the federal

minimum wage.

        44.    Defendants, pursuant to their policies and practices, violated the FLSA by refusing

and failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

       45.      Plaintiff and all similarly situated delivery drivers are victims of a uniform and

employer-based compensation and reimbursement policy. This uniform policy, in violation ofthe

FLSA, has been applied, and continues to be applied, to all delivery driver employees in

Defendants' Domino's stores.

        46.    Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated automobile

expenses within three years from the date each Plaintiffjoins this case, plus periods of equitable
     Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 10 of 11




tolling, because Defendants acted willfully, or at least demonstrated reckless disregard for whether

their conduct was unlawful.

         47.    Defendants have acted neither in good faith nor with reasonable grounds to believe

that their actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and

other similarly situated employees are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively,

should the Court find Defendants not liable for liquidated damages, Plaintiff and all similarly

situated employees are entitled to an award of prejudgment interest at the applicable legal rate.

         48.    As a result of the aforesaid willful violations of the FLSA's minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendants from

Plaintiff and all similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C.

§ 216(b), together with an additional amount as liquidated damages, pre-judgment and post-

judgment interest, reasonable attorneys' fees, and costs ofthis action.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and the Putative Plaintiffs collectively pray that this Honorable

Court:

         1.     Issue an Order certifying this action as a collective action under the FLSA and

         designate the above Plaintiff as representative of all those similarly situated under the

         FLSA collective action;

         2.     Award Plaintiff and the Putative Plaintiffs actual damages for unpaid wages and

         liquidated damages equal in amount to the unpaid compensation found due to Plaintiff and

         the class pursuant to the FLSA,U.S.C. § 216(b);




                                                  10
     Case 1:21-cv-00510-RAH-KFP Document 1 Filed 08/02/21 Page 11 of 11




       3.     Award Plaintiff and the Putative Plaintiffs pre- and post-judgment interest at the

       statutory rate pursuant to the FLSA,U.S.C. § 216(b);

       4.     Award Plaintiffand the Putative Plaintiffs attorneys' fees, costs, and disbursements

       pursuant to the FLSA,29 U.S.C. § 216(b); and

       5.      Award Plaintiffand the Putative Plaintiffs further legal and equitable relief as this

       Court deems necessary,just, and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury of all issues triable by jury.



                                                         Respectfully submitted,


                                                                A. Hughes
                                                         Hardin & Hughes,LLP
                                                         2121 14th Street
                                                         Tuscaloosa, AL 35401
                                                         Direct:(205)523-0463
                                                         Fax:(205)344-6188
                                                         dhughes@hardinhughes.com




                                 CERTIFICATE OF SERVICE

       Service will be made on Defendants with summons to be issued by the clerk according to

the Federal Rules of Civil Procedure.




                                                    11
